Citation Nr: 9935240	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (RO), which granted the veteran service 
connection for PTSD, with an assigned evaluation of 10 
percent. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD has not been shown 
to result in more than mild symptoms that consistently 
decrease his occupational or social abilities.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 10 
percent evaluation assigned for his psychiatric disability 
does not adequately reflect the severity of that disability.  
The veteran maintains that his service-connected PTSD 
prevents him from performing in a supervisory capacity at 
work or getting along with persons of authority. 

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, this claim is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of this disability is to be considered during 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board is satisfied that all facts relevant to the 
veteran's claim have been properly and sufficiently 
developed.  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.  VA 
medical records have been obtained, and the veteran has been 
provided a VA examination.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 10 percent disability evaluation for PTSD 
is appropriate where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the February 1998 
action on appeal granted the veteran service connection for 
PTSD, with an assigned evaluation of 10 percent, effective 
September 1997.

Evidence before the Board includes the report of a January 
1998 VA PTSD examination.  The report provides that the 
veteran had been a factory worker his entire life.  Starting 
in the summer of 1997, he had been attending treatment two to 
three times a week at a Veteran's Crisis Center and also 
attended a Veteran's Outreach Clinic for treatment of PTSD on 
a regular basis.  Subjectively, the veteran complained of 
nightmares and memories of certain stressful events in 
Vietnam.  

On objective examination, the veteran appeared highly anxious 
and tense.  He reported constant mood swings, his tone of 
speech was anxious and tense, and his affect was restricted, 
did not vary throughout the interview and had no viability.  
Regarding specific evidence for an evaluation of PTSD, the 
veteran reported recurrent and intrusive recollections of 
Vietnam on a daily basis, with two to three dreams a week 
about stressful events in Vietnam.  He reported several 
flashbacks during which he thought he was in Vietnam.  He 
reported avoiding thinking about Vietnam and being estranged 
from everyone except his wife.  The report notes that the 
veteran definitely had a restricted range of affect, 
difficulty falling and staying asleep with frequent 
awakenings, difficulty concentrating, and was hyper-vigilant.  

The Axis I diagnosis was PTSD, alcohol dependence, in 
remission.  The Axis V Global Assessment of Functioning (GAF) 
was 70, mild symptomatology.  

Also in the record are VA outpatient records showing 
treatment for PTSD.  In October 1997, the veteran was 
assessed with chronic PTSD, with mild depression.  The report 
of a November 1997 Mental Health Clinic Psychosocial 
Evaluation notes that the veteran was referred by a Vet 
Center for depression, short temper, trouble sleeping and 
memories of Vietnam.  The report remarks that the veteran's 
mother was deceased but he saw his father often.  He saw his 
brothers a few times a year, and saw one of his sisters 
often.  The veteran's two adult children were on their own.  
The veteran was active with the VVA.  The veteran had been 
married for 27 years and spent a lot of time with his wife, 
who had breast cancer, and with his grandchild.

In December 1997, the veteran was given a pertinent Axis I 
diagnosis of PTSD, chronic, moderate to severe.  In April 
1998, the veteran was assessed with PTSD with mild 
depression.  

In an undated statement received in April 1998, the veteran 
recounted that in 1977 he was promoted to a supervisory 
position.  He said that he had difficulty working with 
management and always felt like an outsider.  Eventually he 
was terminated from his supervisor's position in 1984 for 
poor job performance and bad attitude.  He was transferred to 
an entry level position which he had held ever since.  The 
veteran stated his belief that his PTSD had a great deal to 
do with his problems interacting with management.  

Two letters dated in March 1998 from the veteran's employer 
verify that in March 1985 the veteran was terminated from his 
salary position due to job performance.  He was then 
transferred to an hourly pay status as an entry level crew 
person and still held that position.  

Correspondence dated in April 1998 from a Veterans 
Representative at the Veterans Crisis & Outreach Center 
provides that the veteran was currently seeking professional 
counseling.  He had individual counseling once a week with a 
licensed social worker at a Vet Center, attended a PTSD group 
session once a week led by the same licensed social worker, 
and saw a VA psychiatrist as an outpatient.  

An April 1998 letter from the veteran's licensed social 
worker reveals that the veteran had been receiving 
Readjustment Counseling services at the Columbus Vet Center 
from April 1996 to the present.  The veteran had exhibited 
the following symptoms associated with PTSD:  intrusive 
thoughts; nightmares with sleep disturbances; anger; rage; 
difficulties in dealing with others, including but not 
limited to large groups, co-workers, authority figures and 
family members; anxiety; poor concentration; exaggerated 
startle response; and hyper-vigilance.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for PTSD.

First, the veteran's GAF score fails to support an evaluation 
in excess of 10 percent for PTSD.  According to the GAF 
Functioning Scale, a score of between 61 and 70 represents 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships (emphasis in 
original).  DSM-IV;  38 C.F.R. § 4.125 (1999).  Thus, the 
veteran's GAF score of 70 signifies that his PTSD generally 
resulted in only mild symptoms and that he generally 
functioned pretty well.  Such functioning does not satisfy 
the criteria for an evaluation in excess of 10 percent.

In addition, the veteran's PTSD has only once been described 
as even moderate to severe, in December 1997.  At other 
times, the veteran's PTSD has been associated with only mild 
depression (emphasis added) or described as resulting in only 
mild symptomatology (emphasis added).  

The Board recognizes the April 1998 statement by the 
veteran's licensed social worker that the veteran had 
difficulty interacting with others.  However, the record 
reflects that the veteran regularly interacted with several 
of his family members, was close to his wife and had been 
married to her for nearly three decades, raised a family, and 
was active in the VVA.  While he was demoted from a 
supervisory position, nevertheless he remained with this 
employer for an additional fifteen years.  

The Board recognizes the veteran's general assertions that 
his service-connected PTSD warrants an increased evaluation, 
as well as his specific assertion that his PTSD is 
responsible for his poor job performance as a supervisor.  
However, correspondence from the veteran's employer does not 
support his assertion that his recognized symptoms of PTSD 
resulted in his demotion.  Similarly, no treatment or 
counseling reports ascribe the veteran's unsatisfactory job 
performance as a supervisor to his PTSD symptoms.  Moreover, 
while the veteran is competent to testify as to observable 
symptoms of a condition, as a layperson he is not competent 
to provide an opinion requiring medical knowledge, such as a 
statement as to the severity of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his own 
assertions as to the severity of his PTSD do not constitute 
competent evidence of entitlement to an evaluation in excess 
of 10 percent for PTSD.  

In light of the above, an evaluation in excess of 10 percent 
for PTSD is denied.


ORDER

An increased evaluation for PTSD is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

